DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        JAMES HOUSEHOLDER,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

         Nos. 4D16-2225, 4D16-2226, 4D16-2227 & 4D16-2228

                          [ December 13, 2017 ]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jack Schramm Cox, Judge; L.T. Case Nos.
502015CF005518A,      502015CF005520A,       502015CF005642A       and
502015CF005650A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

TAYLOR, J.

   Appellant, James Householder, challenges his sentences for arson,
burglary, and criminal mischief. We find merit in appellant’s claim that
the trial court erred in failing to order a presentence investigation report
(PSI) before sentencing him. Appellant was a first-time felony offender,
and thus, Florida Rule of Criminal Procedure 3.710(a) required the trial
court to order a PSI before imposing a sentence other than probation. See
Albarracin v. State, 112 So. 3d 574 (Fla. 4th DCA 2013). Moreover,
appellant did not waive the PSI. We therefore reverse appellant’s sentences
and remand with instructions for the trial court to order a PSI before re-
sentencing appellant.

   Reversed and Remanded.

WARNER and GROSS, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-